Citation Nr: 1448066	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE  

Entitlement to a separate compensable rating for arthritis of the feet.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to April 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran had a hearing at the RO in October 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board subsequently remanded the claim in August 2013 for further development, in particular, for another VA compensation examination reassessing the severity of the Veteran's bilateral foot disability.  More recently, in April 2014, the Board, in part, granted his claim for a higher rating for his bilateral pes planus, but instead again remanded the claim for a separate compensable rating for the arthritis of his feet for still further development - namely, for a supplemental medical opinion regarding the nature and etiology of this additional disability.
Regretfully, still further medical comment is needed, so the Board is again remanding this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

As already alluded to, the Board previously remanded this claim in April 2014 for a supplemental medical opinion after a November 2013 VA examiner had diagnosed arthritis of the feet (that is, in addition to pes planus, i.e., flat feet).  Because the pes planus is a service-connected disability, the November 2013 VA examiner was asked to comment on whether the arthritis was part and parcel of the bilateral pes planus, i.e., secondary to it, meaning caused or aggravated by it.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But see, too, 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

To this end, the examiner provided a supplemental medical opinion in May 2014.  She clarified that the arthritis was caused and being aggravated by the service-connected pes planus.  She explained that joints were not in proper alignment and motion was limited, which together cause arthritic changes in joints, which in turn causes pain and swelling.  She concluded that repetitive abnormal movements found in flat feet aggravate the problem.  She did not, however, comment on the extent of symptoms specifically attributable to the arthritis versus those specifically attributable instead to the bilateral pes planus, or even if the arthritis symptoms are distinguishable from those attributable to the bilateral pes planus.  If it is not possible to make this distinction, then VA must resolve this reasonable doubt in the Veteran's favor and, for all intents and purposes, ascribe the symptoms to at least one of these service-connected disabilities (in this instance the arthritis since VA is trying to determine whether additional compensation is warranted).  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board has a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  So although it has been determined that the arthritis is caused or at least being aggravated by the pes planus, in the case of the latter the Veteran is only entitled to compensation for the extent of additional disability he has apart from the disability he already had or is already being compensated for (regulatory change to 38 C.F.R. § 3.310 effective from September 2006).  Therefore, as an example, if both the arthritis and pes planus are causing foot pain, he would not be entitled to additional compensation for this very same symptom.  If, on the other hand, there are additional symptoms attributable to the arthritis, apart from those attributable to the pes planus, then he would be entitled to additional compensation - but even then only to the extent there is actually additional disability.  Once VA endeavors to provide an examination concerning a claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the Veteran why one cannot or will not be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, the Board cannot make the necessary determinations without an additional addendum opinion addressing these important issues.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Have the VA compensation examiner that most recently submitted the May 2014 supplemental medical opinion provide still additional comment (another addendum opinion) indicating the symptoms specifically attributable to the arthritis versus those specifically attributable to the bilateral pes planus.

If instead the examiner cannot make this distinction, then she should indicate that as well.

If the Veteran's arthritis symptoms are distinguishable from those attributable to his bilateral pes planus, then the examiner is asked to discuss these symptoms (and their severity) that are solely attributable to the arthritis.

If, for whatever reason, it is not possible or feasible to have this same VA compensation examiner provide this further comment, then have someone else do it that is equally qualified.  In this eventuality, however, the Veteran may need to be reexamined, but this is left to the designee's discretion as to whether another examination is required or, instead, the necessary additional comment can be provided merely with review of the claims file.


2.  Then, in light of this and all other additional evidence, determine whether the Veteran is entitled to additional compensation (i.e., a separate compensable rating) for the arthritis of his feet.  If it is determined he is not entitled to this additional compensation, send him and his representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of this remaining component of the claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



